Citation Nr: 0530628	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative cervical 
astrocytoma-ependymoma residuals with Brown-Séquard's 
syndrome claimed as the result of ionizing radiation 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had verified active service from September 1985 
to September 1990 and additional duty with the Florida Army 
Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied service connection for post-operative cervical 
astrocytoma-ependymoma residuals with Brown-Séquard's 
syndrome claimed as the result of ionizing radiation 
exposure.  In June 2005, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In September 2002, the veteran submitted a claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Therefore, the issue is REFERRED to the RO for action as may 
be appropriate.  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2005).  



REMAND

The veteran asserts that service connection is warranted for 
post-operative cervical astrocytoma-ependymoma residuals with 
Brown-Séquard's syndrome as the disability was sustained as 
the result of his inservice ionizing radiation exposure.  The 
veteran advances that he was exposed to ionizing radiation 
while assigned to an Army communication unit attached to a 
nuclear missile battery.  

In his August 1999 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran indicated that he 
served in the Army Reserve between August 1991 and August 
1995.  In his July 2003 Appeal to the Board (VA Form 9), the 
veteran clarified that he served with the Florida Army 
Reserve.  The Board observes that appropriate action to both 
verify the veteran's additional duty and to request all 
service medical records associated with such duty for 
incorporation into the record has apparently not been 
undertaken.  Additionally, the veteran's Army and Florida 
Army Reserve service personnel records have not been 
incorporated into the record.  
At the June 2005 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran's spouse testified that 
the veteran had been awarded workers' compensation benefits 
based upon the symptomatology which probably constituted the 
initial manifestations of his cervical spine malignancy.  
Documentation of the veteran's workers' compensation award 
and the records which supported it has not been incorporated 
into the record.  The VA should obtain all relevant military, 
VA, other governmental, and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

At the hearing on appeal, the veteran testified that he had 
been awarded Social Security Administration (SSA) disability 
benefits due to the claimed disorder.  Documentation of the 
veteran's SSA award of disability benefits, if any, and the 
evidence considered by the SSA in making the award is not of 
record.  The VA's statutory duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The veteran also testified that a private physician in Ocala 
treated him for complaints such as shoulder pain after 
service and that it was this physician that first diagnosed 
the cervical spine tumor.  An effort should also be made to 
obtain these records.

Accordingly, this case is REMANDED for the following action:   

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his cervical 
astrocytoma-ependymoma residuals with 
Brown-Séquard's syndrome, including the 
names and addresses of all health care 
providers, especially the physician in 
Ocala that originally diagnosed the 
cervical spine tumor.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Contact the veteran and request that 
he forward copies of all documentation 
associated with his workers' compensation 
award for incorporation into the record.  

Also, inform him that he should submit to 
VA copies of any evidence in his 
possession relevant to this claim.

3.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active duty, active duty for training, 
and inactive duty for training with the 
Florida Army Reserve and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

4.  Contact the National Personnel 
Records Center and request that the 
veteran's Army and Florida Army Reserve 
service personnel file (201 or 
equivalent) be forwarded for 
incorporation into the record. 

5.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award for 
incorporation into the record.  

6.  Then readjudicate the issue of the 
veteran's entitlement to service 
connection for post-operative cervical 
astrocytoma-ependymoma residuals with 
Brown-Séquard's syndrome claimed as the 
result of ionizing radiation exposure.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


